Citation Nr: 1603863	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-47 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for peripheral vascular disease. 
 
2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral leg disability. 
 
4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for an acquired psychiatric disorder, including, but not limited to, posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from January 1972 to March 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2014, the Veteran testified at Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  In a May 2014 decision, the Board denied the claims for service connection for knee and back disability and remanded the claims for service connection for psychiatric disability, peripheral vascular disease and bilateral leg disability.  The Veteran appealed the denials of service connection for knee and back disability.  In an August 2015 memorandum decision, the Court of Appeals for Veterans' Claims (Court) vacated the Board denials and remanded these claims back to the Board for action consistent with the Court's decision.  

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Peripheral vascular disease was not shown in service or for many years thereafter and is not shown to be related to service.  

2.  Based on the best medical evidence, the Veteran is not shown to have any current back disability, bilateral knee disability or bilateral leg disability (other than peripheral vascular disease).

 
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral vascular disease are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  The criteria for entitlement to service connection for knee, leg and back disabilities are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.  §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.    

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Peripheral vascular disease

VA treatment records clearly show that the Veteran currently has peripheral vascular disease with treatment including the placement of stents.   A review of the service treatment records does not reveal any diagnosis or treatment of this disease.  On his report of medical history at separation, the Veteran did report a history of cramps in his legs.  

At a June 2014 VA artery and vein conditions examination, the examining physician diagnosed the Veteran with peripheral arterial disease (i.e peripheral vascular disease).  The examiner noted that the Veteran had a history of this disease for which he underwent bilateral iliac stent placement in 2010.  The examiner also noted that the Veteran reported typical symptoms of claudication with lower extremity pain brought on by exercise and relieved by rest.  Additionally, the Veteran reported having crampy pain in the legs with walking and running during military service, which he felt was similar to the leg cramping he currently experienced.  However, the examiner noted that the Veteran was able to complete his term in service without difficulty and did not seek medical attention for leg pain during service.  Also, after reviewing the claims file and pertinent medical literature, the examiner commented that the risk factors for developing peripheral artery disease included increasing age, male gender, hyperlipidemia and diabetes mellitus.  The examiner noted that the Veteran did have a diagnosis of diabetes and hyperlipidemia for which he did take appropriate medication.  The examiner also noted that the Veteran's report of cramping of the legs made during his report of medical history at separation from service was non-specific in nature and could have been the result of any of a number of conditions, including fluctuations of electrolytes during physical training or muscle fatigue from rigorous physical training.  

Moreover, the pertinent literature showed that increasing age was an important risk factor for developing peripheral artery disease with prevalence steadily increasing after age 40.  Thus, as the Veteran was only in his early 20s during service without any risk factors for development of peripheral vascular disease at the time of separation, he would have had at that time a truly minimal risk of developing the disease.  Thus, the examiner concluded that it was less likely than not that the Veteran's current peripheral vascular disease with leg pain and cramping is related to his in-service complaints of leg cramping.  

Overall, the VA examiner's opinion presents highly probative evidence that a nexus is not present between the Veteran's current peripheral vascular disease and his military service, including the leg cramping he suffered therein.  Moreover, there is no medical opinion evidence of record tending to indicate any relationship between the current peripheral vascular disease and the Veteran's military service, including the leg cramping therein.  Although the Veteran may believe that his current peripheral vascular disease is related to the leg cramping he suffered during service, as a  layperson, without any demonstrated expertise concerning the etiology of this disease, such a belief is entitled to less probative value than the expert opinion of the VA examiner.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, in sum, as peripheral vascular disease was not shown to be present during service or for many years thereafter and as the weight of the evidence is against the presence of a relationship between the current peripheral vascular disease and the Veteran's service, to include leg cramping therein, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 3.303; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).

B.  Knee, leg and back disabilities

The Veteran also has pending claims for service connection for bilateral knee disability, bilateral leg disability (other than peripheral vascular disease) and back disability.  Regarding the claimed back disability, the Veteran has alleged that this was caused by doing chin-ups while in basic training and that it has also resulted from his peripheral vascular disease, including the stents that have been inserted.  

As the peripheral vascular disease is not shown to be service connected, there is no basis for awarding service connection for any back disability that might be secondary to this disease or to the treatment thereof with stents.  However, the Board must still consider whether the Veteran has any current back disability directly related to service, including any chin-up injury experienced therein.   

A review of the Veteran's service treatment records does not reveal any treatment or complaints of a back disability or a knee disability.  A February 1975 Report of Medical Examination shows that the Veteran was evaluated as being clinically normal at separation.  

On his February 1975 Report of Medical History completed at separation the Veteran denied any recurrent back pain or a "trick"/ locked knee, providing factual evidence against his own claims.  As noted above, the Veteran did report a history of cramping in the legs during service.

Similarly, post service treatment records do not show a diagnosis of a knee disability, a leg disability other than peripheral vascular disease or a back disability.  There is evidence in the file that the Veteran has complained of pain in his knees and legs.  On the Veteran's November 2009 VA-Form 9, he claimed that his knees are bad from running in boots while in service.  Additionally, VA treatment records do show pain in the legs, which has been attributed to the peripheral vascular disease.   Also, during the Veteran's hearing, he reported current back pain, which he attributed to his service connected peripheral vascular disease.  and also to the chin-ups done during basic training.  See March 2014 Hearing transcript at 7).

At a June 2014 VA knee and leg examination, the Veteran reported pain behind the knees with extension into the calves, left greater than right.  He indicated that he did not notice swelling or redness but did report some warmth in the knees.  He specifically denied any complaint or treatment of knee pain during service.  He also did not note any locking or giving way or loss of range of motion in the knees and indicated that he did not take any medication for knee pain.  Physical examination of the knees was unremarkable.  X-rays of the knees showed no significant degenerative change and no significant joint space narrowing.  There were spurs at the attachment of the quadriceps tendons on the patellas from enthesopathy and at the attachment of the infrapatellar tendon on the tibial tubercule from enthesopathy.  The examiner determined that the Veteran did not currently have and had never had a diagnosable knee or lower leg condition (aside from the peripheral vascular disease).  

As noted, the June 2014 VA x-ray done in conjunction with the VA examination did show the spurs from enthesopathy.  However, the examiner specifically noted these X-ray findings in conjunction with finding that the Veteran did not have any underlying knee or leg condition aside from the peripheral vascular disease.  Consequently, the Board finds that the examiner took into account these X-ray findings and simply determined that they were not significant enough to result in any such underlying, diagnosable knee or leg condition.   

The examiner's specific findings weigh strongly against the Veteran's claims for service connection for knee and leg disability.  Moreover, there is no other medical evidence of record specifically diagnosing the Veteran with any current knee or leg disability other than peripheral vascular disease.  Further, although the Veteran was not afforded a specific examination concerning his reports of low back pain, there is simply no medical evidence of record indicating that he has an actual underlying low back disability (and as will be explained below, a VA examination was not necessary in this case).  

Beyond this, it is important for the Veteran to understand that even if the Board assumed the back disability exists, there is also no credible evidence of a nexus between the Veteran's current low back pain and military service more than 35 years ago.  The Veteran did allege that his back pain stems from doing chin-ups during basic training (at the start of service), thus essentially indicating that he has continued to have low back problems since injuring his back doing this exercise during service.  However, the Board notes that the service treatment records do not show any back injury, including any injury incurred doing chin-ups during basic training.  Moreover, on his report of medical history at separation, the Veteran specifically indicated that he had no history of recurrent low back pain.  At that point, the Veteran himself provides factual evidence against his own claim.  

The Board presumes that if he had indeed suffered from back trouble since the reported chin-up injury, he would have reported this back trouble on his medical history report as recurrent back pain, just as he reported experiencing leg cramps.  Therefore, to the extent the Veteran is asserting that he has had continuity of low back problems since injuring his low back doing chin ups during basic training, in the absence of documentation of the injury and in the presence of the specific, contrary medical history report, the Board does not find this assertion credible.  Further, to the extent that the Veteran is asserting that he has a current low back disability related to some level of back injury incurred performing chin-ups during service, which subsequently resolved and did not produce recurrent back pain, as a layperson, without any demonstrated expertise concerning the etiology of low back disability, the Board does not find him competent to proffer such a medical opinion.  See e.g See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

To prevail on the issue of service connection, there must be medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).  It is important for the Veteran to understand that at this time we simply have no objective evidence of any current knee disability, back disability or leg disability (other than peripheral vascular disease).  Additionally, there is also no competent medical evidence of a nexus between any current low back pain and the Veteran's service from many years ago.

The August 2015 memorandum decision remanded the Board's earlier denial of the claim for service connection for bilateral knee and back disability based on a finding that either the Board needed to provide the Veteran an examination in relation to these claims or adequately explain why such an examination was not warranted.  As the AOJ did provide the Veteran with a bilateral knee examination in June 2014(discussed above), the Board is now able to render a decision in compliance with the Court's August 2015 holding in relation to the claim for service connection for bilateral knee disability.  

Also, in the due process analysis below, the Board will clearly explain why an examination is not necessary in relation to the Veteran's claim for service connection for low back disability.  Thus, a decision may also be rendered in compliance with the Court's holding in relation to this claim. 

In sum, the Board finds that there is no competent evidence of a current diagnosis of a knee disability, back disability or leg disability other than peripheral vascular disease.  There is no competent evidence or medical opinion in support of the Veteran's assertion that he suffers from such disabilities, and thus, the evidence weighs against granting these claims.  Moreover, even assuming the Veteran has a current low back disability manifested by low back pain, there is no competent evidence of a nexus between such disability and service.   Accordingly, the Veteran's claims for service connection for bilateral knee and leg disabilities and a back disability manifested by symptoms of pain must be denied.   38 C.F.R. § 3.303; See Alemany, 9 Vet. App. 518 (1996).


Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in letters sent to the Veteran in September 2007 and June 2012.

Additionally, the Veteran testified at a hearing before the Board in March 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the VLJ explained the issues on appeal.  Also, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions relating to the issues on appeal.  Additionally, the VLJ asked specific questions in order to determine whether there were was any additional outstanding pertinent evidence that could be obtained.  Consequently, the Board finds that the VLJ substantially complied with the requirements noted in Bryant.  Further, to the extent there were any shortcomings, the Veteran was not prejudiced.  In this regard, subsequent to the hearing, in the May 2014 decision, the issues of service connection for peripheral vascular disease and service connection for leg disability were specifically remanded for further development.  This remand clarified that the issues on appeal included service connection for bilateral leg disability and peripheral vascular disease, along with the claims for service connection for knee, back and psychiatric disability.  It also instructed the AOJ to arrange for the June 2014 VA knee, leg and peripheral vascular disease examinations.  Thus, the issues on appeal were reclarified for the Veteran and additional necessary development in the form of the VA examinations was completed.  Moreover, the Veteran was represented by an attorney at the Court proceeding and in the August 2015 decision, the Court also noted all of the issues on appeal (i.e. the two service connection issues before it and the three issues that were subject to the Board's remand).  Accordingly, the Veteran is reasonably shown to have actual knowledge of the issues on appeal.  See e.g. Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Moreover, there is no indication of any additional outstanding evidence necessary to decide the Veteran's claims denied herein so he is not prejudiced by any shortcoming related to the duty to suggest the submission of evidence that might have been overlooked.    

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159; Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
 
VA has also provided appropriate examinations in relation to the claims for service connection for knee and leg disabilities and for peripheral vascular disease.  In regard to the claim for service connection for a low back disability, while the Veteran has alleged that the back disability is secondary to stenting for peripheral vascular disease, as explained above, peripheral vascular disease is not a service-connected disability.  

Also, although the Veteran has asserted that he has a current back disability due to a chin-up injury during service, to the extent he is alleging continuity of low back symptomatology since such injury, as explained above, the Board does not find this assertion accurate.  Additionally, there is no medical evidence, which even suggests a relationship between any current low back problems and any injury during service.  Moreover, the Veteran's general testimony that he has a current low back disability resulting from a chin-up injury during basic training amounts to only a bare assertion of a nexus between any current low back problem and service, which is insufficient to trigger the need for a VA examination.  See e.g. Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Beyond this fact, as not above, the Board has noted that there is limited evidence of even the existence of this problem, let alone a problem the Veteran has had for nearly 40 years.  As noted above, the best evidence in this case supports a finding that the Veteran does not have this problem at this time, or during the appeal period.      

Accordingly, the evidence does not meet even the low threshold of indicating that the claimed current back disability or low back symptoms may be associated with any event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(C); McLendon, 20 Vet. App. 79 (2006).  Consequently, a VA examination is not necessary in relation to this claim.  38 C.F.R. § 3.159(c)(4).   

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims decided herein.  Hence, no further notice or assistance to the Veteran is required.

ORDER

Service connection for peripheral vascular disease is denied. 
 
Service connection for a bilateral knee disability is denied.  

Service connection for a bilateral leg disability is denied.
 
Service connection for a back disability is denied.   


REMAND

In the May 2014 remand, the Board instructed the AOJ to arrange for a VA examination by a psychiatrist to assess the likely etiology of any current psychiatric disability.  In response, the Veteran was afforded with a VA examination in June 2014.  However, the examination was conducted by a psychologist.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Consequently, the Board must remand the claim for service connection for psychiatric disability in order for the AOJ to arrange for a VA examination by a psychiatrist.  

The Board also notes that in the Veteran's November 2009 Form 9, he indicated that he experienced an accident during service in Germany when the jeep he was riding in turned over.  He also indicated that following this accident he received treatment in Frankfurt, Germany for "mental stress."  Although the service treatment records do not show any indication of such treatment, sometimes mental health (i.e. clinical) treatment records are stored separately from a Veteran's service treatment records.  Accordingly, on remand, the AOJ should ask the Veteran to identify the approximate time frame in which he received the treatment for mental stress and the facility in which he received this treatment (if known - if any - the Veteran should be clear if he actually had mental health treatment during service).  Then, the AOJ should make all reasonable attempts to obtain such treatment records.    

Additionally, the AOJ should obtain all records of VA treatment or evaluation for psychiatric disability dated since February 2014.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify the approximate time frame in which he was treated for mental stress while stationed in Germany following his jeep rollover accident.  The Veteran should also identify the facility in Frankfurt, Germany where he was treated (if known).  If the Veteran is not able to identify the specific facility but  is able to appropriately narrow down the time frame during which he received treatment, the AOJ should attempt to locate records from the 97th General hospital in Frankfurt, 

2.  Obtain all records of VA treatment or evaluation for psychiatric disability dated since February 2014.

3.  The Veteran should be examined by a VA psychiatrist to determine whether any psychiatric disorder or disorders are present, and, if so, the correct diagnostic classification of any disorder present.  The examination report should include a detailed account of all pathology found to be present (if any).  The psychiatrist should also review the claims file in conjunction with the examination.  This review should include the service treatment records; service personnel records showing a number of Article 15 disciplinary actions; employment related records, including those dated November 1983, December 1983, September 1985, November 1986 and  October 1987; criminal history records where the Veteran was noted to have a history of 3 drunk driving offenses, including an arrest in May 1979, and a history of an assault in 1980 or 1981; post-service VA treatment records, the Veteran's August 2012 stressor statement; a December 2012 VA psychological evaluation report; an October 2013 buddy statement from the Veteran's fellow serviceman; the Veteran's March 2014 Board hearing testimony; the Veteran's May 2014 clarification of a reported stressor event; the June 2014 VA psychological evaluation report; an October 2015 letter from a VA treating psychiatrist; and any additional information deemed pertinent.   The examiner should then provide opinions in response to the following instructions and questions:

 (a) Does the Veteran meet the DSM criteria for a diagnosis of PTSD?  

 (b) If a diagnosis of PTSD is appropriate, the examiner should specify the "stressor(s)" that have caused the disorder.

(c) The examiner should indicate whether any other Axis I psychiatric disorders are present, to include the dysthymia identified by the June 2014 VA examiner.  

(d) For any additional Axis I disorders diagnosed, the examiner should provide an opinion as to whether such disorder(s) are at least as likely as not (i.e. a 50 % chance or greater) related to the Veteran's military service?  

The examiner should provide a complete rationale for all opinions expressed.  Any special studies or tests deemed necessary by the examiner are to be accomplished.  

4.  This is a complex case back from the Veteran's Court.  Review the VA psychiatric examination report to ensure that it is in complete compliance with the remand instructions.  If not, take appropriate corrective action.  

5.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


